ORDER

PER CURIAM.
This is a juvenile case which was submitted to the trial court on the report of the Division of Family Services regarding excessive physical discipline by appellant, B.S.L., upon his fourteen year old son, AM.L. B.S.L. appeals from the judgment of the trial court which took jurisdiction over AM.L., ordered custody of A.M.L. to continue with parents, and ordered parents not to use physical discipline with A.M.L.
We have reviewed the record and find that the judgment of the trial court is supported by substantial evidence. No error of law appears. An opinion would have no prece-dential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).1

. Appellant’s motion to strike the supplemental legal file is overruled.